Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141692 & (81)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  CROWN ENTERPRISES INC.,                                                                              Diane M. Hathaway
          Plaintiff-Appellant,                                                                            Mary Beth Kelly,
                                                                                                                      Justices
  v                                                                 SC: 141692
                                                                    COA: 286525
                                                                    Wayne CC: 05-519614-CZ
  CITY OF ROMULUS,
            Defendant-Appellee,
  and
  AMERICAN DIESEL TRUCK REPAIR INC.,
  RUBEN CHACON, and JUAN MOLINA,
           Third Party Defendants.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the May 20, 2010 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals on the issue of the abandonment of an
  easement for the reasons stated in the Court of Appeals concurring opinion and on the
  issue of the overburdening of a servient estate. While the Court of Appeals was correct
  that the plaintiff’s use of the easement overburdened the servient estate, it provided no
  support for the proposition that such an act results in an automatic extinguishing of the
  easement right when the owner of the servient estate is not the complaining party.
  Therefore, we REINSTATE the decision of the Wayne Circuit Court that the plaintiff had
  an easement right in Harrison Road, that the defendant interfered with that right without
  notice and an opportunity to be heard and that, as a consequence, the plaintiff’s due
  process rights were violated. In addition, we REMAND this case to the Court of Appeals
  for consideration of whether the award of attorney fees under 42 USC 1988 was
  reasonable under all of the circumstances of this case. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.

        We do not retain jurisdiction.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         s0112                                                                 Clerk